                        Case 19-23683-RAM        Doc 34     Filed 09/23/20     Page 1 of 2




                                     UNITED STATES BANKRUPTCY COURT
                                      SOUTHERN DISTRICT OF FLORIDA
                                             www.flsb.uscourts.gov

      In re: Liannys Fidalgo                                       Case No. 19-23683-RAM
                                                                   Chapter 13
                               Debtor(s)   /

                                               OBJECTION TO CLAIM

                                     IMPORTANT NOTICE TO CREDITOR:
                                    THIS IS AN OBJECTION TO YOUR CLAIM

                This objection seeks either to disallow or reduce the amount or change the priority status of
        the claim filed by you or on your behalf. Please read this objection carefully to identify which claim
        is objected to and what disposition of your claim is recommended.

               If you disagree with the objection or the recommended treatment, you must file a written
        response WITHIN 30 DAYS from the date of service of this objection, explaining why your claim
        should be allowed as presently filed, and you must serve a copy to the undersigned
        [attorney][trustee] OR YOUR CLAIM MAY BE DISPOSED OF IN ACCORDANCE WITH THE
        RECOMMENDATION IN THIS OBJECTION.

               If your entire claim is objected to and this is a chapter 11 case, you will not have the right to
        vote to accept or reject any proposed plan of reorganization until the objection is resolved, unless
        you request an order pursuant to Bankruptcy Rule
        3018(a) temporarily allowing your claim for voting purposes.

               The written response must contain the case name, case number, and must be filed with the
        Clerk of the United States Bankruptcy Court.

                 301 North Miami Avenue, Room 150, Miami, FL 33128

        Pursuant to Bankruptcy Rule 3007 and Local Rule 3007-1, Debtor objects to the following claim(s)
        filed in this case:
        Claim                                    Amount of
        No.             Name of Claimant         Claim

        17              Bank of America             $7235.64

       Basis for Objection and Recommended Disposition
       On or about December 10, 2019, Creditor filed a secured proof of claim in the amount of $7,235.64
       and an arrearage in the amount of $286.74 for a 2014 Honda Accord Sport Vin:
       1HGCR2F53EA048774, account ending in 8463. The Debtor’s confirmed plan treats this claim
       outside the plan and paid directly to the Creditor. Debtor requests the claim be allowed as filed with
       no distribution from the Chapter 13 Trustee.

LF-24 (rev. 12/01/09)                               Page 1 of 2
                        Case 19-23683-RAM          Doc 34    Filed 09/23/20     Page 2 of 2




        WHEREFORE the above-mentioned Debtor, respectfully requests that the Court grant the relief
        sought herein.
        *Notwithstanding the requirements of Bankruptcy Rule 3007, up to five objections to claim may be
        included in one pleading. (See Local Rule 3007-1(C).)

                                         CERTIFICATE OF SERVICE
               I HEREBY CERTIFY that a true copy of the foregoing was sent on September 23, 2020
        electronically to Nancy K. Neidich, Trustee and mailed via U.S. First-Class Mail, unless otherwise noted,
        to:

        Bank of America                                                Bank of America, N.A.
        Attn: Danette Murrell, AVP                                     Attn: Danette Murrell, AVP
        Nc4-105-03-14 Pob 26012                                        16001 N. Dallas Pkwy
        Greensboro, NC 27420                                           Addison, TX 75001

        Bank of America, N.A.                                          Certified Mail:
        Attn: Danette Murrell, AVP                                     Bank of America, N.A.
        PO BOX 31785                                                   c/o Brian Moynihan, CEO
        Tampa, FL 33631-3785                                           100 N. Tryon Street
                                                                       Charlotte, NC 28255


                                            CERTIFICATE OF ADMISSION

               I HEREBY CERTIFY that I am a member of the Bar of the United States District Court for the
        Southern District of Florida and I am in compliance with the additional qualifications to practice in this
        Court set forth in Local Rule 2090-1(A).
                                                            Respectfully Submitted:

                                                            Robert Sanchez, P.A.
                                                            Attorney for Debtor
                                                            355 West 49th Street
                                                            Hialeah, FL 33012
                                                            Tel. 305-687-8008
                                                            Fax. 305-512-9701

                                                            By: /s/ Robert Sanchez________________
                                                              [X]Robert Sanchez, Esq., FBN#0442161

        The party filing this objection to claim must file a certificate of service in accordance with Local Rule
        2002-1(F).




LF-24 (rev. 12/01/09)                                Page 2 of 2
